Citation Nr: 1624749	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea as secondary to service-connected sarcoidosis.  
 
3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis of the right and left wrists, hands, and fingers as secondary to sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 1988.

Issues 1-3 come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Issues 4 is on appeal from a March 2014 rating decision.  A notice of disagreement was filed, in April 2014, but no statement of the case has been issued.  Issue 4 is accordingly being remanded to the RO per Manlincon v. West, 12 Vet. App. 238 (1999), for the issuance of a statement of the case.  

The Veteran and his spouse presented testimony at a Board hearing in February 2016 concerning issues 1-3, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, and the Veteran waived initial RO consideration of such new evidence.  Subsequently, some additional evidence was added to the record.  

Also at the hearing, asthma and chronic obstructive pulmonary disease were argued to be secondary to the Veteran's service-connected sarcoidosis.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a) (2015).  38 C.F.R. § 3.155(a) (2015).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The hearing argument indicates a desire to apply for VA benefits for asthma and chronic obstructive pulmonary disease, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).

The issue of service connection for sleep apnea, on its merits, as well as the issues of service connection for hypertension and arthritis of the right and left wrists, hands, and fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's May 2015 hearing, he withdrew his appeal of the claim for service connection for bipolar disorder.

2.  The RO denied service connection for sleep apnea in August 2008.  The Veteran did not appeal, nor was new and material evidence received within one year of the August 2008 notification of the decision.

3.  Since the final August 2008 decision denying service connection for sleep apnea, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for bipolar disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The August 2008 RO decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

3.  The criteria to reopen the claim for service connection for sleep apnea based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bipolar disorder

During the Veteran's February 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw his appeal on the issue of service connection for bipolar disorder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

Sleep apnea 

No discussion concerning assistance or notice under 38 U.S.C.A. Chapter 51 (West 2014) is necessary at this time, as the claim is not being decided on its merits, but rather, is being remanded after being reopened.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for sleep impairment, shortness of breath, and chest pain as residuals of sarcoidosis in June 2005 and again in August 2008 and notified the Veteran of the latter decision and of his right to appeal it within 1 year in August 2008.  No appeal was filed and no additional evidence was received within 1 year of the August 2008 notice.  Accordingly, the August 2008 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the June 2005 decision was that the evidence did not show that sleep impairment, shortness of breath, and chest pain were secondary to the service-connected sarcoidosis or related to service.  The basis of the August 2008 decision was that there was no plausible link shown between his sleep apnea, which was first shown years after service, and his service-connected sarcoidosis.  

Since the August 2008 RO decision, a September 2009 psychiatric note states that the Veteran had insomnia related to bronchodilators for sarcoidosis.  This report is considered to be new and material evidence as it is the type of evidence which was necessary but lacking at the time of the prior rating decision.  Accordingly, the claim is reopened.  

Further action on this issue is being ordered in the remand section below.  


ORDER

The appeal on the issue of service connection for bipolar disorder is dismissed.

As new and material evidence has been received, the claim for service connection for sleep apnea is reopened.  To this extent only, this appeal is allowed.   


REMAND

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  
  
The Veteran has appealed the RO's February 2010 decision denying service connection for sleep apnea as secondary to his service-connected sarcoidosis.  

The Veteran was diagnosed with sarcoidosis in service in June 1988.  There were symptoms at the time including dyspnea on exertion, dry cough, and sweats during the day and night.  He was started on Prednisone.  On service discharge examination in August 1988, he reported a history of trouble sleeping.  On VA examination in July 1990, it was reported that he had been on steroids for sarcoidosis from May 1988 to December 1988.  VA medical records show work-up for sleep apnea from 2007 to 2008, with a CPAP being prescribed in this time period.  

As noted above, a September 2009 psychiatric note states that the Veteran had insomnia related to bronchodilators for sarcoidosis.  Thereafter, there was a VA medical opinion in January 2010 which indicates that a diagnosis of insomnia is not warranted, and explains why, and another on the matter of whether the Veteran's sleep apnea was caused by his service-connected sarcoidosis.  This opinion was in the negative.  At the time, the Veteran indicated that his current sarcoid medications were Proventil and Asmanex, and that he had not been on prednisone since 1998.  The matter of aggravation of his sleep apnea by the service-connected sarcoidosis was not expressly addressed by the VA examination, and it must be, in order to assist the Veteran with this claim pursuant to 38 C.F.R. § 3.159.  Moreover, an opinion should be rendered on the matter of whether the Veteran's current sleep apnea disorder was manifest in service, as the Veteran reported a history of trouble sleeping on service discharge examination in August 1988.  Id.  Also, the examiner should again opine on whether the Veteran's sleep apnea was caused by medication for sarcoidosis, in light of information which has been added to the record since the January 2010 VA examination, and any additional evidence which may be obtained on remand.  

Next, the Veteran appeals the RO's denial of service connection for hypertension.  He claimed during his February 2016 hearing that his hypertension was first diagnosed in the 1990s and that it is secondary to his service-connected sarcoidosis.  He states that he has done research and noticed that the prednisone and all the steroid medication that he is on, supposedly for sarcoidosis, increases the heart rate, and with the increase of heart rate, also causes high blood pressure.  He indicated that according to his doctors, he is on prednisone for sarcoidosis and asthma.  He indicated that his corticosteroid treatment started in about 1990, and that he takes prednisone 10mg/d.  A July 2014 private medical record from the Mayo Clinic notes that the Veteran reported that in 1995, he started having lots of breathing difficulty, which he felt was treated with up-titration of his prednisone dose, as well as with "every inhaler possible".  More recently in around 2011, he developed progressive cough and dyspnea along with painful, swollen joints.  A community rheumatologist, Dr. Mansoor, maintained him on prednisone at approximately 5-10 mg/day as well as methotrexate at 15mg/week for about 2 years, without an appreciable improvement in arthralgia, cough, and dyspnea on exertion.  The Mayo Clinic physician felt that as for cough and dyspnea, the diagnosis of sarcoid appeared on the basis of history to be accurate.  Later in July 2014, however, the Veteran had pulmonary function testing at the Mayo Clinic.  The result was an overall pattern of abnormality consistent with asthma, and a mild restrictive process.  

The Board has reviewed the post-service record and is confused as to whether any medication has been prescribed post-service for sarcoidosis, and if so, what those medications are and when they were prescribed for sarcoidosis.  The Veteran also indicated in February 2016 that he might have been taking medication for hypertension in the first year post-service.  This could offer an alternative route to service connection.  He stated that the Lake City VA treated him for it back about then.  

Also, there was a VA examination in January 2010 on the matter of whether the Veteran's sarcoidosis caused his hypertension.  At the time, the examiner indicated that the Veteran had been on steroids for sarcoidosis in 1988 and for a very brief time in 1998, but not since then.  The opinion rendered by the examiner did not cover the matter of whether the Veteran's hypertension was aggravated by his service-connected sarcoidosis.  Accordingly, remand for such an examination is required.  38 C.F.R. § 3.159.  On examination, the examiner will also render an opinion as to whether any medication which the Veteran has been prescribed for sarcoidosis has caused his hypertension, as more information has come to light concerning sarcoidosis treatment since the January 2010 VA examination.  

Beforehand, any additional relevant medical records, to include all Lake City VA medical records of treatment which the Veteran has received since service discharge in August 1988, and all records of treatment he received from Dr. Mansoor, a rheumatologist, should be obtained.  VA medical records are constructively of record and must be obtained, and relevant private medical records should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Last, in March 2014, the RO denied the Veteran's claims for service connection for arthritis of his wrists, hands, and fingers.  The Veteran disagreed with this determination in April 2014.  To date, a statement of the case has not been issued.  Accordingly, remand for such is required, per Manlincon, supra.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all additional relevant medical records, including:

a.  all Lake City VA medical records from shortly after service discharge in August 1988, to the present; 
b. all medical records showing treatment from about 1995, when the Veteran was having breathing difficulty; and
c. all relevant medical records from Dr. Mansoor, including those from in and around 2011 to 2013.  

2.  After the above development is completed, schedule the Veteran for a VA examination for his sleep apnea.  The claims file should be made available to the examiner for review in connection with the examination.  After reviewing the record, and examining the Veteran as appropriate, the examiner must respond to the following:   

(a) Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's sleep apnea was manifest in or related to service, in light of all of the evidence, including his report of trouble sleeping on service discharge examination in August 1988.  

(b)  Is it is at least as likely as not (a probability of at least 50 percent) that the Veteran's sleep apnea was caused by his service-connected sarcoidosis, including by any medications taken for it.  The examiner should consider and discuss as necessary the September 2009 psychiatric treatment note indicating that the Veteran had insomnia related to bronchodilators for sarcoidosis.

(c)  Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's sleep apnea was aggravated by his service-connected sarcoidosis, including by any medications taken for it.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.  The term "aggravation" is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.  

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each are fully and adequately answered.  Complete rationales for all opinions should be furnished.   

3.  After the above development is completed, schedule the Veteran for a VA examination for his hypertension.  The claims file should be made available to the examiner for review in connection with the examination.

After reviewing the remand and claims record, and examining the Veteran as appropriate, the examiner must respond to the following:  

(a) Is it at least as likely as not (a probability of at least 50 percent) that any medication which the Veteran has taken for sarcoidosis has caused his hypertension.  

(b)   Is it at least as likely as not (a probability of at least 50 percent) that any medication which the Veteran has taken for sarcoidosis has aggravated his hypertension.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.  The term "aggravation" is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.  

The examiner should carefully consider and explain when the Veteran has been prescribed medication for sarcoidosis, what medications those were, when the Veteran's hypertension was diagnosed, whether there was any worsening of the Veteran's hypertension after sarcoidosis medication, and if so, whether that was due to an aggravation by sarcoidosis medication. 

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each are fully and adequately answered.  Complete rationales for each opinion should be furnished, with the examiner furnishing  detailed reasons for the opinions, specifically discussing evidence and medical principles as necessary.  

4.  Thereafter, readjudicate the claims for service connection for sleep apnea and hypertension in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  Issue the Veteran a statement of the case on the matters of service connection for arthritis of the right and left wrists, hands, and fingers.  If he perfects an appeal as to this issue, return them to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


